Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 22, 2015

The Court of Appeals hereby passes the following order:

A15A1326. JAMES REED v. THE STATE.

      James Reed has appeared before this Court on numerous occasions. Reed was
convicted of burglary and other crimes in 1998, and his convictions were affirmed by
this Court. Reed v. State, Case No. A99A0222 (April 1, 1999). He subsequently filed
a number of post-conviction motions, resulting in direct appeals and applications to
this Court, all of which ultimately were either denied or dismissed.1 In this latest
appeal, Reed seeks review of the trial court’s order denying his “Motion for Out of
Time Direct Appeal.” This order, however, is not subject to direct appeal.
      Because Reed has already had a direct appeal, he cannot appeal from the trial
court’s denial of his motion for an out-of-time appeal. See Richards v. State, 275 Ga
190 (563 SE2d 856) (2002). Moreover, “[i]t is well established that any issue that was
raised and resolved in an earlier appeal is the law of the case and is binding on this
Court, and that the law of the case doctrine is not confined to civil cases, but applies
also to rulings made by appellate courts in criminal cases.” (Citation and punctuation
omitted.) Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011). Prior to this

      1
         See Case Nos. A04A0044 (appeal from denial of motion for new trial;
dismissed on August 27, 2003); A06A0268 (appeal from denial of motion
challenging the legality of his sentence; dismissed on November 18, 2005);
A07D0208 (application for discretionary appeal from denial of motion to set aside the
verdict and vacate the judgment; denied on April 2, 2007); A11D0101 (application
for discretionary appeal from denial of motion to correct his sentence; granted on
November 3, 2010, but direct appeal was subsequently dismissed in A13A0765 on
December 21, 2012); A13A2362 (appeal from motion to probate remaining sentence;
dismissed on October 2, 2013).
appeal, Reed filed numerous appeals challenging orders of the trial court, and these
appeals essentially raised the same issues Reed argues in his motion for out of time
appeal. These issues have already been disposed of or otherwise waived by Reed in
prior appellate proceedings. We are precluded from revisiting an issue that has
already been decided. See Ross, supra at 328. Accordingly, this appeal is hereby
DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           04/22/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.